DETAILED ACTION
Claims 2-21 (filed 08/19/2021) have been considered in this action.  Claim 1 has been canceled.  Claims 2-21 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0007] contains a typographical error in that “are presented to the user as code hook templates 166” should be written “are presented to the user as code hook templates 164” to remain consistent with the drawings.  It would also be acceptable to simply remove all reference numbers from paragraph [0007] because it is in the summary section and does not reference figure 1.
Paragraph [0012] contains a typographical error in that “Any values dimensions illustrated in the...” should read “Any values or dimensions illustrated in the...”
Paragraph [0032] contains a typographical error in that “may accept identification of an aggregator identifier (ID) 158 uniquely identifying one of the aggregators” should be written “may accept identification of an aggregator identifier (ID) 162 
Paragraph [0033] contains multiple typographical errors in that “sensor configuration engine 128” should be written “sensor configuration engine 130” to remain consistent with the drawings
Paragraph [0050] contains a typographical error in that “the control templates menu 246” should be written “the control templates menu 346” to remain consistent with the drawings
Paragraph [0058] contains a typographical error in that “...communication parameters 414” should read “...communication parameters 414a-414c” to remain consistent with the drawings, and because reference number 414 is not seen in the referred to figure 4B
Paragraph [0058] contains a typographical error in that “...illustrated as drop down menus in Fig. 4A” should read “...illustrated as drop down menus in Fig. 4B”
Paragraph [0065] contains a typographical error in that “the control templates menu 424” should be written “the control templates menu 426” to remain consistent with the drawings
Paragraph [0065] contains a typographical error in that “calibration factors 348t, geokonCalibrationFactors 348u and rstCaibrationFactors 348v ” should be written “calibration factors 428t, geokonCalibrationFactors 428u and rstCaibrationFactors 428v” to remain consistent with the drawings
Paragraph [0069] contains a typographical error in that “a syncDevice code hook at tab 432b, a poll code hook at tab 434c and a syncSensor code hook at tab 434d ” should be written “a syncDevice code hook at tab 432b, a poll code hook at tab 432c and a syncSensor code hook at tab 432d” to remain consistent with the drawings
Paragraph [0086] contains a typographical error in that “...(e.g. code hook 432a for “isDeviceAccessible”.  Further...”  should be written “...(e.g. code hook 432a for “isDeviceAccessible”).  Further...”
Paragraphs [0092]-[0094] and [0118] make reference to two distinct elements of ‘device integration definitions 808’ and ‘user interface settings 808’ that both use the same reference number 808.  This error is also shown in figure 8.  It is improper to use the same reference number to refer to multiple distinct elements, a new reference number must be utilized for one of these elements.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner recommends the title “EXTENSIBLE INDUSTRIAL INTERNET OF THINGS PLATFORM FOR INTEGRATING SENSORS USING A DEVICE INTEGRATION DEFINITION THAT CONTAINS EDITED CODE HOOKS”

Appropriate correction is required.

Drawings
The drawings are objected to for the following informatilites:
Figure 4D contains a blank area that is labeled with 428u and is described in the specification as being “geokonCalibrationFactors” however no such label is seen in the drawing (i.e. it is missing the text geokonCalibrationFactors in the blank box that is labeled 428u like the other control templates in figure 4D)
Figure 4E is missing reference number 434i as described in paragraph [0068] as being directed towards a power-on code template.  A power-on code template is shown, however the reference number pointing to it is missing in the figure and thus is not commensurate with the specification description
Figure 8 contains two distinct elements with the same reference number of 808.  As described in paragraphs [0092]-[0094], both of ‘device integration definitions 808’ and ‘user interface settings 808’ use the reference number 808, a different reference number should be used to refer to different elements.  The examiner recommends correcting this while making consistent changes to paragraphs [0092]-[0094] as noted above

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 is claimed as “A non-transitory computer readable medium having instruction stored thereon that when executed on processing circuitry are operable to:”.  However, based upon the provided specification, only a single instance of non-transitory computer readable medium is described in paragraph [0101].  This non-transitory computer readable medium is described as a flash drive that stores the device definition, however fails to include any indication or showing that the same non-transitory computer readable medium performs the limitations of claims 15-21 including instructions that provide for a user interface interaction for generating a new device integration definition.  In other words, the provided specification describes that the non-transitory medium is utilized to store a completed device definition, but does not include instructions that provide a user interface for the creation of the device definition by executing those instructions on processing circuitry.  
Claims 16-21 are dependent upon claim 15, and thus inherit the rejection under 35 U.S.C. 112(a).

Claims 3-4, 14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 14 and 16 each contain a form of the limitations:
receiving, by the processing circuitry from the remote computing device, third user input entered in the user interface indicating a communication link between an aggregator device configured to communicate with the IIOT platform and a test device of the device type;
downloading, by the processing circuitry to the aggregator device via the communication link, a device configuration file based on the new device integration definition, wherein the device configuration file includes the code hook syntax;
The communication link between the device (test device) and the aggregator device is described in paragraph [0058].  In no way does this description suggest that the communication link can be utilized to download a device configuration file to the aggregator device from the test device.  Paragraph [0085] of the specification states “[0085] the device integration definition 154 including the code hook for testing may be provided by the device integration engine 124 to the aggregator management engine 146 for sharing with the aggregator 106 connected to the test device 108”.  This clearly establishes that the device configuration file comes from the IIOT platform 102/data repository 110, not the test device.  By suggesting that the downloading to the aggregator device is “via the communication link”, and claiming that the communication link is for “between an aggregator device configured to communicate with the IIOT platform and a test device of the device type;” it is considered new matter.  The provided disclosure describes the device integration definition for the aggregator as coming from the IIOT platform, not the test device as is claimed.  See below rejection under 35 U.S.C. 112(b) for further clarification.
The examiner recommends removing the text string “via the communication link” from limitation b) above to overcome this rejection, and the subsequent 112(b) rejection below.
Claims 4 and 17 are dependent upon claims 3 and 16 respectively, and thus inherit the rejection under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 14 and 16 each contain a form of the limitations:
receiving, by the processing circuitry from the remote computing device, third user input entered in the user interface indicating a communication link between an aggregator device configured to communicate with the IIOT platform and a test device of the device type;
downloading, by the processing circuitry to the aggregator device via the communication link, a device configuration file based on the new device integration definition, wherein the device configuration file includes the code hook syntax;
Limitation a) establishes that the communication link is a communication link for establishing communication between the aggregator device and the test device.  However, limitation b) claims that the downloading to the aggregator device occurs via the communication link.  This suggests that the downloading of the device configuration file to the aggregator device comes from the test device itself, and not from the IIOT platform as described in the specification because the communication link is for communication between the aggregator device and the test device.  In no way does the claim language clearly establish that the communication link is also used for communication between the aggregator device and the IIOT platform.  This presupposes that the test device already contains the device configuration file, in order for it to be downloaded to the aggregator device using the communication link.  Fig. 1 shows a data repository (database) as a part of the IIOT platform, and it is this data repository that is the source of the device configuration file as described by the specification.  Paragraph [0058] of the specification describes the communication link between the device (test device) and the aggregator device.  It is unclear how the communication link can be utilized for downloading the device configuration file to the aggregator device from the test device, as the specification makes it clear that the data repository is used to provide this functionality ([0085] the device integration definition 154 including the code hook for testing may be provided by the device integration engine 124 to the aggregator management engine 146 for sharing with the aggregator 106 connected to the test device 108).  It is claimed that the downloading occurs “by the processing circuitry”, however the claims never clearly establish which of the aggregator device, test device, IIOT platform, the device or the mobile computing device are encompassed by the processing circuitry.  Paragraph [0105] of the specification establishes that any and all of the device (the test device), aggregator device, IIOT platform and mobile computing device are encompassed by generic processing circuitry, thus making it unclear what the claimed “processing circuitry” is actually a constituent part of (i.e. the IIOT platform, the device, the aggregator device, the test device, the remote computing device, etc.).  In other words, the specification suggests the device configuration file is created and stored on the IIOT platform, however the claims suggest this occurs on the test device, seemingly in contradiction to what is described in the specification as the specification teaches away from this element.  For the sake of compact prosecution, the examiner shall consider that the device configuration file is downloaded via a communication means to the aggregator device, and not necessarily that it comes from the test device itself as is claimed.
Claims 4 and 17 are dependent upon claims 3 and 16 respectively, and thus inherit the rejection under 35 U.S.C. 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,029,675 (hereinafter, the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims.  It is noted that some limitations of the patent are presented out of order as they are claimed, however their scope and impact on claim interpretation is not affected by the presented order and is considered to cover scope that would be identical to a person of ordinary skill in the art.

In regards to Claim 2, the following analysis is provided to compare it against the corresponding claim 1 of the patent:
Application 17/338,069
Claim 2
Patent 11,029,675
Claim 1
A method for integrating sensors into an industrial internet of things (IIOT) platform, comprising: generating a new device integration definition usable to configure a device of a device type and having one or more sensors to interoperate with the IIOT platform by providing, by processing circuitry to a remote computing device, presentation data for presenting a user interface
A method for generating a new device integration definition to be used for configuring a device type for interoperability with an industrial internet of things platform, the method comprising: providing, by processing circuitry for presentation to a user at a remote computing device, first presentation data for presenting a first user interface for creating the new device integration definition, wherein the first presentation data comprises a plurality of controls, each control configured to accept user input for a different device parameter of a plurality of device parameters;
receiving, by the processing circuitry from the remote computing device, first user input entered in the user interface indicating a communication parameter for communicating with the device type
receiving, by the processing circuitry from the remote computing device, respective first user input from each of at least a portion of the plurality of controls, wherein the first user input comprises at least one input corresponding to a communication parameter for communicating with the device type of the new device integration definition;
receiving, by the processing circuitry from the remote computing device, second user input entered in the user interface indicting a code hook syntax for a code hook template, the code hook template being a self-contained algorithm for customizing behavior of the device type with the IIOT platform, the code hook syntax representing an edited version of the code hook template
providing, by the processing circuitry for presentation to the user at the remote computing device, second presentation data for presenting a second user interface for creating the new device integration definition, wherein the second presentation data comprises a plurality of code hook templates, each code hook template supplying a program language syntax stub for a different code hook for communicating with the device type, and a user interface region for editing the program language syntax stub of a selected code hook template; receiving, by the processing circuitry from the remote computing device, second user input comprising code hook syntax corresponding to at least one code hook template, the code hook syntax for each code hook template representing an edited version of a respective code hook template;
and adding, by the processing circuitry, the communication parameter and the code hook syntax to the new device integration definition for the device type;
adding, by the processing circuitry, the communication parameter to the new device integration definition, wherein the new device integration definition is stored in a programming language syntax, and the new device integration definition is arranged in a standardized format including a plurality of configurable parameters, wherein the plurality of configurable parameters comprises the plurality of device parameters; saving, by the processing circuitry, the code hook syntax to the new device integration definition;
storing the new device integration definition;
saving, by the processing circuitry, the code hook syntax to the new device integration definition; downloading, by the processing circuitry to the aggregator device via the communication link, a device configuration file, wherein the device configuration file is based on the new device integration definition
and using the new device integration definition to configure the device to interoperate with the IIOT platform
downloading, by the processing circuitry to the aggregator device via the communication link, a device configuration file, wherein the device configuration file is based on the new device integration definition, and the device configuration file comprises the code hook syntax; and enabling, by the processing circuitry for the user at the remote computing device, testing of the code hook syntax on the test device via the second user interface, wherein enabling testing comprises enabling communication between the aggregator device and the test device using the communication parameter.

 
Instant application claim 2 is a broader form of claim 1 from the patent, and is directed towards identical subject matter. Because patented claim 1 is more specific than instant application claim 2, instant application claim 2 is anticipated by patented claim 1.

In regard to Claim 3 of the instant application, claim 1 of the patent anticipates the additional limitations of claim 3, as patented claim 1 contains the limitations relating to indicating a communication link, downloading a device configuration file, and testing the code hook syntax on the test device.  

In regard to Claim 4 of the instant application, claim 6 of the patent anticipates the additional limitations of claim 4, as patented claim 6 contains the limitation relating to providing real-time feedback from the aggregator device.  

In regard to Claim 5 of the instant application, claim 2 of the patent anticipates the additional limitations of claim 5, as patented claim 2 contains the limitation relating to the use of YAML as the programming language syntax.  

In regard to Claim 6 of the instant application, claim 3 of the patent anticipates the additional limitations of claim 6, as patented claim 3 contains the limitation relating to the use of polling code hook.

In regard to Claim 7 of the instant application, claim 5 of the patent anticipates the additional limitations of claim 7, as patented claim 5 contains the limitation relating to the use of text input panes.

In regard to Claim 8 of the instant application, claim 8 of the patent anticipates the additional limitations of claim 8, as patented claim 8 contains the limitation relating to the use of control templates for addition to the device integration definition.

In regard to Claim 9 of the instant application, claim 9 of the patent anticipates the additional limitations of claim 9, as patented claim 9 contains the limitation relating to the control template being a text, frequency or location input.

In regard to Claim 10 of the instant application, claim 10 of the patent anticipates the additional limitations of claim 10, as patented claim 10 contains the limitation relating to a second communication parameter.

In regard to Claim 11 of the instant application, claim 11 of the patent anticipates the additional limitations of claim 11, as patented claim 11 contains the limitation relating to specification of the second communication parameter.

In regard to Claim 12 of the instant application, claim 12 of the patent anticipates the additional limitations of claim 12, as patented claim 12 contains the limitation relating to confirmation of communication between the test device and the aggregator.

In regards to Claim 13, the following analysis is provided to compare it against the corresponding claim 13 of the patent:
Application 17/338,069
Claim 13
Patent 11,029,675
Claim 15
A system for integrating sensors into an industrial internet of things (IIOT) platform, comprising: an aggregator device configured to communicate with at least a device having one or more sensors;
A system for configuring various device types for interoperability with an industrial internet of things platform, the system comprising: an aggregator unit comprising a first communication link for communicating with an industrial internet of things (IIOT) control platform, a second communication link for communicating with at least one IIOT sensor device and a non-transitory computer-readable memory;
and the IIOT platform configured to communicate with the aggregator device
an aggregator unit comprising a first communication link for communicating with an industrial internet of things (IIOT) control platform, a second communication link for communicating with at least one IIOT sensor device and a non-transitory computer-readable memory;
the IIOT platform including processing circuitry for executing software configured to: generate a new device integration definition usable with a device type of the device by providing presentation data for presenting a user interface
and the IIOT control platform comprising a non-transitory computer-readable data store, and hardware logic and/or processing circuitry for executing software logic, wherein the hardware logic and/or software logic is configured to enable a third party to populate a device integration definition template for integrating a new device type with the IIOT control platform, the device integration definition template including a plurality of configurable parameters arranged in a standardized format
receiving user input entered in the user interface indicating a communication parameter for communicating with the device type
wherein the hardware logic and/or software logic is configured to enable a third party to populate a device integration definition template for integrating a new device type with the IIOT control platform, the device integration definition template including a plurality of configurable parameters arranged in a standardized format; wherein the plurality of configurable parameters comprises a plurality of device parameters, and a plurality of code hook templates, each code hook template supplying a program language syntax stub for a different code hook for communicating with the new device type; The system of claim 13, wherein enabling the third party to populate the device integration definition template comprises providing, for presentation to a user at a remote computing device, an interactive graphical user interface for creating the new device integration definition
receiving second user input entered in the user interface indicting a code hook syntax for a code hook template, the code hook template being a self- contained algorithm for customizing behavior of the device with the IIOT platform, the code hook syntax representing an edited version of the code hook template
wherein the new device integration definition comprises a plurality of sensor parameters, and code hook syntax for at least one code hook template of the plurality of code hook templates, wherein the code hook syntax for each code hook template of the at least one code hook template is designed for communicating information with a sensor device of the new device type
and adding the communication parameter and the code hook syntax to the new device integration definition;
the device integration definition template including a plurality of configurable parameters arranged in a standardized format, wherein the plurality of configurable parameters comprises a plurality of device parameters, and a plurality of code hook templates, each code hook template supplying a program language syntax stub for a different code hook for communicating with the new device type, obtain, from the third party via a network, a new device integration definition generated from the device integration definition template, wherein the new device integration definition comprises a plurality of sensor parameters, and code hook syntax for at least one code hook template of the plurality of code hook templates, wherein the code hook syntax for each code hook template of the at least one code hook template is designed for communicating information with a sensor device of the new device type, generate a device configuration file using the new device integration definition
store the new device integration definition;
download, to the aggregator unit via the first communication link of the first aggregator unit, the device configuration file; save the new device integration definition to the non-transitory computer readable data store
and use the new device integration definition to configure the devices to interoperate with the IIOT platform through the aggregator unit
wherein the aggregator unit is connected to a test device of the new device type via the second communication link of the aggregator unit; test the code hook syntax corresponding to each code hook template of the at least one code hook template on the test device using the aggregator unit, based on successful testing of the code hook syntax, save the new device integration definition to the non-transitory computer readable data store, and establish access to the new device integration definition by a plurality of users of the IIOT control platform using at least one of a device model number, a device identifier, or a device name


Instant application claim 13 is a broader form of claim 15 from the patent, and is directed towards identical subject matter. Because patented claim 15 is more specific than instant application claim 13, instant application claim 13 is anticipated by patented claim 15.
In regard to Claim 14 of the instant application, claim 14 of the patent anticipates the additional limitations of claim 14, as patented claim 14 contains the limitations relating to indicating a communication link, downloading a device configuration file, and testing the code hook syntax on the test device.  

In regards to Claim 15, the following analysis is provided to compare it against the corresponding claim 1 of the patent:
Application 17/338,069
Claim 15
Patent 11,029,675
Claim 1
A non-transitory computer readable medium having instruction stored thereon that when executed on processing circuitry are operable to: generate a new device integration definition usable to configure a device of a device type and having one or more sensors to interoperate with an industrial internet of things (IIOT) platform by providing presentation data for presenting a user interface
A method for generating a new device integration definition to be used for configuring a device type for interoperability with an industrial internet of things platform, the method comprising: providing, by processing circuitry for presentation to a user at a remote computing device, first presentation data for presenting a first user interface for creating the new device integration definition, wherein the first presentation data comprises a plurality of controls, each control configured to accept user input for a different device parameter of a plurality of device parameters;
receiving first user input entered in the user interface indicating a communication parameter for communicating with the device type
receiving, by the processing circuitry from the remote computing device, respective first user input from each of at least a portion of the plurality of controls, wherein the first user input comprises at least one input corresponding to a communication parameter for communicating with the device type of the new device integration definition;
receiving second user input entered in the user interface indicting code hook syntax for a code hook template
providing, by the processing circuitry for presentation to the user at the remote computing device, second presentation data for presenting a second user interface for creating the new device integration definition, wherein the second presentation data comprises a plurality of code hook templates, each code hook template supplying a program language syntax stub for a different code hook for communicating with the device type, and a user interface region for editing the program language syntax stub of a selected code hook template; receiving, by the processing circuitry from the remote computing device, second user input comprising code hook syntax corresponding to at least one code hook template, the code hook syntax for each code hook template representing an edited version of a respective code hook template;
and adding the communication parameter and the code hook syntax to the new device integration definition;
adding, by the processing circuitry, the communication parameter to the new device integration definition, wherein the new device integration definition is stored in a programming language syntax, and the new device integration definition is arranged in a standardized format including a plurality of configurable parameters, wherein the plurality of configurable parameters comprises the plurality of device parameters; saving, by the processing circuitry, the code hook syntax to the new device integration definition;
store the new device integration definition;
saving, by the processing circuitry, the code hook syntax to the new device integration definition; downloading, by the processing circuitry to the aggregator device via the communication link, a device configuration file, wherein the device configuration file is based on the new device integration definition
and use the new device integration definition to configure one or more devices of the device type to interoperate with the IIOT platform
downloading, by the processing circuitry to the aggregator device via the communication link, a device configuration file, wherein the device configuration file is based on the new device integration definition, and the device configuration file comprises the code hook syntax; and enabling, by the processing circuitry for the user at the remote computing device, testing of the code hook syntax on the test device via the second user interface, wherein enabling testing comprises enabling communication between the aggregator device and the test device using the communication parameter.


Instant application claim 15 is a broader form of claim 1 from the patent, and is directed towards similar subject matter that is an obvious variant of patented claim 1. Because patented claim 1 is more specific than instant application claim 15, instant application claim 15 is anticipated by patented claim 1.  While being in different statutory categories of invention, the method of patented claim 1 covers all the functionality of instant application claim 15, and thus the scope is identical, thus offering an obvious variant of patented claim 1.

In regard to Claim 16 of the instant application, claim 1 of the patent anticipates the additional limitations of claim 16, as patented claim 1 contains the limitations relating to indicating a communication link, downloading a device configuration file, and testing the code hook syntax on the test device.  

In regard to Claim 17 of the instant application, claim 1 of the patent anticipates the additional limitations of claim 16, as patented claim 1 contains the limitations relating to indicating a communication link, downloading a device configuration file, and testing the code hook syntax on the test device.  

In regard to Claim 18 of the instant application, claim 6 of the patent anticipates the additional limitations of claim 18, as patented claim 6 contains the limitation relating to providing real-time feedback from the aggregator device.  

In regard to Claim 19 of the instant application, claim 3 of the patent anticipates the additional limitations of claim 19, as patented claim 3 contains the limitation relating to the use of polling code hook.

In regard to Claim 20 of the instant application, claim 8 of the patent anticipates the additional limitations of claim 20, as patented claim 8 contains the limitation relating to the use of control templates for addition to the device integration definition.

In regard to Claim 21 of the instant application, claim 9 of the patent anticipates the additional limitations of claim 21, as patented claim 9 contains the limitation relating to the control template being a text, frequency or location input.

Allowable Subject Matter
Based upon a thorough searching of the prior art, Claims 2-14 are considered to have allowable subject matter, and would be allowed if the above deficiencies are corrected through future response and amendment, including the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found by which a user interface is presented for creating a device integration definition which defines how a device of a new device type is created and integrated into an IIOT platform, and which contains both a communication parameter and a code hook syntax that is an edited code hook template being a self-contained algorithm for customizing behavior of the device type with the IIOT platform, the parameter and edited code hook added and stored to the device integration definition and used to configurate the device of the new device type to interoperate with the IIOT platform.
It is recommended the applicant incorporate the features from claim 2 relating to the edited code hook syntax based on a code hook template into claim 15 to present claim 15 in better condition for allowability.
Claim 16 contains allowable subject matter for similar reasons applied to US patent 11,029,683.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 20190158353, hereinafter Johnson).

In regards to Claim 15, Johnson discloses “A non-transitory computer readable medium having instruction stored thereon that when executed on processing circuitry are operable to: generate a new device integration definition usable to configure a device of a device type and having one or more sensors to interoperate with an industrial internet of things (IIOT) platform by providing presentation data for presenting a user interface” ([0011] The present disclosure relates to networked devices, IoT devices, and more particularly to deployment, automatic configuration, identification and access of IoT devices. Embodiments of the present disclosure generally relate to improvements to networking systems including, but not limited to, networking of IoT devices. [0012] The Internet of Things (IoT) is the network of physical objects, devices, or “things” embedded with electronics, software, sensors, and network connectivity, which enables these objects, devices, etc. to collect and exchange data. The IoT, for example, allows objects to be sensed and controlled remotely across existing network infrastructure, creating opportunities for more direct integration between the physical world and computer-based systems, and resulting in improved efficiency, accuracy, and economic benefit; [0681] FIG. 57 depicts a project setup user interface 3-200 as used in the installation and configuration of connected devices. As an option, one or more instances of project setup user interface 3-200 or any aspect thereof may be implemented in the context of the architecture and functionality of the embodiments described herein. Also, the project setup user interface 3-200 or any aspect thereof may be implemented in any desired environment. It should also be noted that the aforementioned definitions may apply within the context of the present description. [0682] In one embodiment, a project setup user interface 3-200 may represent a page of a website that allows developers, etc. to create a service, etc. that allows connections between devices. In one embodiment, for example, the developer may create a project that is used to allow communication, connection, etc. to a particular type of device. In one embodiment, for example, the project may allow communication, etc. to a Raspberry Pi, a particular type of embedded system compute device or platform. Any type of device, platform, etc. may be used) “receiving first user input entered in the user interface indicating a communication parameter for communicating with the device type” (Fig. 31 and [0303] Automatic identification may therefore allow a user to find and configure the device 1Y-502 plugged into the network 1Y-506 without having to read complex instructions, change a configuring computer's network settings or install any software on a user computer 1Y-510. The user may simply plug in the device 1Y-502 and go to a service homepage, where the device 1Y-502 may automatically be displayed such that the user may configure the device 1Y-502. Once initialized to the user (e.g., registered to the user, etc.), the device 1Y-502 may be easily configured, updated or controlled from any source by the user through the service. The user could also grant to other users of the service various levels of permission on either a permanent or temporary basis. Such permissions could include monitoring, configuring, reconfiguring or even transfer; [0680] Such a user may interact with any of the herein-disclosed user interfaces, and may, for example initiate configuration of a DNS server (see, e.g., message 3-334). In some settings a proxy is used, and a user may interact with any of the herein-disclosed user interfaces to initiate configuration of a proxy server (see, e.g., message 3-336). In some situations, the foregoing configuration (or more or less) may be sufficient to provide connection services for devices in the IoT. Devices can be deployed (see, e.g., operation 3-338) and such devices can be configured (see, e.g., message 3-340). In some situations services provided by a DNS server and/or a proxy server are used for device deployment and configuration. [0695] In one embodiment, for example, a developer may be presented the instructions, commands, etc. needed to create, start, maintain, modify, execute, etc. one or more pieces, parts, collections, of software, programs, daemons, startup scripts, and the like. One embodiment may convey the instructions to start a daemon on a Raspberry Pi or other similar platform. One embodiment, for example, may convey instructions to start a daemon that may be used to monitor, initiate, control, setup, tear down, authorize, etc. one or more communication links, connections, services, etc. to and/or between one or more devices, etc.) “receiving second user input entered in the user interface indicting code hook syntax for a code hook template” ([0689] FIG. 61 depicts a daemon service installation user interface 3-600 as used in the installation and configuration of connected devices, in one embodiment. As an option, one or more instances of daemon service installation user interface 3-600 or any aspect thereof may be implemented in the context of the architecture and functionality of the embodiments described herein. Also, the daemon service installation user interface 3-600 or any aspect thereof may be implemented in any desired environment. It should also be noted that the aforementioned definitions may apply within the context of the present description. [0690] In one embodiment, for example, a developer may be presented the sequence of instructions, code, commands, etc. that may be needed to install, create, update, modify, etc. one or more services on a device. One embodiment, for example, the daemon service installation user interface 3-600 may convey to a developer the sequence of instructions needed to install a secure remote login service on the device; [0693] In one embodiment, for example, as in the script access user interface 3-800 presented to a developer might include the sequence of instructions, code, commands, etc. that the developer may use to enter into a terminal program (e.g., SSH, etc.) on the device. In one embodiment, for example, these instructions may download code, software packages, compile commands, make files, install scripts and the like, etc. from one or more software repositories. One embodiment, for example, may convey to a developer the sequence of instructions, code, commands, etc. that the developer may execute on a Raspberry Pi or other similar platform, device, etc.) “and adding the communication parameter and the code hook syntax to the new device integration definition” ([0678] In one embodiment, one or more services may be provided to allow one or more devices or elements to be connected as shown in environment 3-100 to communicate to/with each other. In one embodiment, communication between two devices, etc. may occur via a third device. In one embodiment, communication may occur directly between two devices, etc. In one embodiment, communication between two devices, etc. may occur via any number of other devices, networks, protocols, etc. In one embodiment, communication between two devices may be set up using one first configuration and then switched to a second configuration. For example, in one embodiment, communication between two devices of a first device and a second device may be initially set up using a third device, server, etc. as a relay; the relay may then act to broker, set up, etc. a direct communication line between the first device and the second device. Any method of communication setup may be used. For example, any protocol (e.g., TCP, IP, wireless, wired, encrypted, layered, nested, tunneled, etc. and/or any combination of these and the like, etc.) may be used. Any number of communication links may be setup, reconfigured, adjusted, modified, etc. For example an initial setup of a first communication link between two devices may be modified to a second setup of a second communication link and then may be modified to a third setup of a third communication link. Links may be adjusted, modified, setup, torn down, established, re-established, maintained, controlled, transformed, and/or otherwise altered, etc. in response to network performance, resource availability, subscription models, bandwidth, network traffic, network traffic types, communication quality, and/or any other metric, measure, property, etc. of the devices, servers, networks and/or any other similar component, device, server, service, combinations of these, and the like, etc.) “store the new device integration definition” ([0682]  In one embodiment, for example, the creation of a project, as shown in FIG. 57, may allow the creation of software, code, software environments, configuration files, database entries, user accounts, passwords, keys, secret keys, public keys, user IDs, device codes, device IDs, authorization codes, subscription information, other keys and codes, etc., install scripts, binary files, combinations of these, etc. that may allow communication by a developer, user, etc. from any mobile device, laptop, desktop, server, etc. to the Raspberry Pi (or any other similar device, etc.). In one embodiment, for example, communication may be of any form. In one embodiment, for example, communication may use any type, form, mode, etc. of content. In one embodiment, for example, content may be web content, e.g., HTML served using http or https. In one embodiment, for example, communication may use any network port, e.g., port 80 for web content, etc. In one embodiment, for example, any number of types, forms, modes, ports, contents, etc. may be used. In one embodiment, for example, each combination of content and/or port may correspond to a service. Any number type, form, mode of services may be used. In one embodiment, for example, a remote secure login service may be provided using SSH) “and use the new device integration definition to configure one or more devices of the device type to interoperate with the IIOT platform” ([0686] In one embodiment, for example, a developer may be presented a list of options to download specific kits, collections, assemblies, directories, etc. of one or more software packages, etc. One embodiment, for example, may present to a developer a list of packages that may perform a specific service, e.g., provide remote secure login to a platform, device, etc. from a user's mobile device. One embodiment, for example, a screen such as the project download user interface 3-400, may present to a developer a list of actions that may be performed on a project, including but not limited to, account maintenance, authorization of devices, setup of configuration files, enablement of connections, database access, and/or any other similar function, etc.).

In regards to Claim 17, Johnson discloses “The non-transitory computer readable medium of claim 16, wherein the instructions when executed are further operable to: provide for display of real-time feedback received from the aggregator device” ([0981] The display may be a liquid crystal display (LCD), a light emitting diode (LED) based display, an organic light emitting diode (OLED) based display, or some other suitable display. In accordance with certain embodiments of the present disclosure, the display may display a user interface and various other images such as logos, avatars, photos, album art, and the like. Additionally, in certain embodiments, a display may include a touch screen through which a user may interact with the user interface. The display may also include various functions and/or system indicators to provide feedback to a user such as power status, call status, memory status, or the like. These indicators may be incorporated into the user interface displayed on the display).

In regards to Claim 18, Johnson discloses “The non-transitory computer readable medium of claim 15, wherein the code hook template includes a pole code hook usable to obtain an observation from at least one sensor of the device type” ([0850] Other operations between and among listener device 5-110 and YNS host server 5-112 are also shown in listener device protocol 5-3A00, including: (1) manage the mobile platform's push service delivery methods for in-app notifications; (2) manage the mobile platform's application startup modes to detect being started as a result of an out-app notification event and immediately display the relevant content; (3) retrieve event history (e.g., notification history, or a saved listing of recent messages from a notification device for one or more listener devices) from the YNS show the user's recent events; (4) send the YNS instructions on clearing events from the event history; and (5) send the YNS instructions on renaming and deleting notification devices as appropriate for the application. In some embodiments, some user accounts can have service restrictions, where the YNS allows notification delivery and saves notification history based on published service levels. These service levels and settings are specific to each YNS user and may change accordingly. These settings typically affect items such as push delivery methods, push message frequency, and save event history. Further, some user accounts can qualify for an event cloud provisioning and storage service. If enabled, the provisioning API in the YNS (e.g., at provisioning module 5-136) is activated to provision the storage using a storage service. After provisioning, the client app can configure devices to use the storage service. When listener device 5-110 has been completely setup with the NS, it can then listen for notifications).

In regards to Claim 19, Johnson discloses “The non-transitory computer readable medium of claim 15, wherein the user interface includes a text input pane, and the second user input includes a program language syntax stub entered in the text input pane” ([0784] The provisioning file comprises an override/extension area that may or may not be encrypted. This section can be formatted to contain key-value pairs that are not protected or encrypted. Or, this section can be formatted to contain key-value pairs that are encrypted. These key-value pairs can override some allowable key-value pairs in the encrypted portion, while others can specify options that are not specified in the encrypted portion. [0785] Strictly as an example, the lines of text in the override area 4-230 comprise: TABLE-US-00008 proxy_dest_port 8000 api_version v3 [0786] The examples given in these two lines refer to a proxy destination port value of “8000”, and an API version of “v3”, respectively). 

In regards to Claim 20, Johnson discloses “The non-transitory computer readable medium of claim 15, wherein the instructions when executed are further operable to: receive fourth user input identifying selection a control template; and add the control template to the new device integration definition” ([0836] The YNS may reject the request for the transaction code under certain conditions (e.g., related to send rate and correct message formatting). All transactions to send a notification must include a valid and active (e.g., not expired) transaction code. The transaction code can be an alpha numeric code that is of a minimum length (e.g., 16 characters). The client may also need to provide the device UID as a parameter for the transaction code request. Table 1 is an example of the transaction code request (e.g., call) format. The server and path information can be controlled by templates in a configuration file. TABLE-US-00009 TABLE 1 Ref Information 1 http://<server>/request_code.php?uid=<uid>&type=<respformat> 2 where, 3 <server> is the server name (e.g., notify1.yoics.com) 4 <uid> is the formatted (e.g., with colons) device id for the device 5 <respformat> is “json” or “xml” designating the response format).

In regards to Claim 21, Johnson discloses “The non-transitory computer readable medium of claim 20, wherein the control template includes at least one of a text input control, a location input control, or a frequency 3 selection control” ([0321] The service may be used to facilitate the remote devices and/or users connecting based on their associated User IDs, UDLs, and/or UNIQUE IDs, along with the associated permissions and/or delegations configured on the service and/or device or specified by the users. For example, where the devices are remotely located on the Internet, the service may track the location of the devices, the users and their associated User IDs, UDLs, and/or UNIQUE IDs (i.e., the users' internet IP and port addresses used by the user/device from the device/user perspective and the perspective of the internet service). [0322] This information may allow the remote devices to be informed, for example, when the service attempts to create a session between such remote devices (and/or between one or more other remote devices) using the information passed to the devices from the service. The information may include addressing information, encryption keys, access rights, and/or any other information capable of being used in the creation and operation of the connection between the remote devices and/or users of the service. As an option, any part of the communications (e.g., between the devices and/or between the devices and the service) may be encrypted and/or authenticated using cryptographic hashes and/or encryption functions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leonelli et al. (US 20180054850) describes a system for integrating controlled devices into an internet of things environment using templated GUIs
Wu et al. (US 20190079505) describes a system for integrating devices into an industrial internet of things for displaying and managing the devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116